Citation Nr: 0918385	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-40 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for 
urolithiasis/bladder outlet obstruction, status post 
cystoscopy, ureteral stenting, and shock wave lithotripsy 
currently 30 percent disabling.

2.	Entitlement to an increased evaluation for degenerative 
joint disease, metatarsophalangeal joint and interphalangeal 
joint, right great toe, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This appeal was remanded by the Board in May 2007 for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
urolithiasis/bladder outlet obstruction manifested by 
recurrent stone formation requiring diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times a year; but not renal dysfunction, voiding dysfunction, 
urinary frequency obstructive voiding or urinary infections.  

3.	The competent medical evidence of record show that 
degenerative joint disease of the metatarsophalangeal joint 
and interphalangeal joint of the right great toe was 
moderately disabling and did not cause incapacitating 
episodes.  




CONCLUSIONS OF LAW

1.	The criteria for an evaluation greater than 30 percent for 
urethrolithiasis or nephrolithiasis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7508, 7510 (2008).

2.	The criteria for an evaluation greater than 10 percent for 
degenerative joint disease, metatarsophalangeal joint and 
interphalangeal joint, right great toe have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2002 that 
addressed the notice elements for service connection for the 
right toe disability.  Service connection for both claims was 
granted in the January 2003 rating decision.  In March 2006, 
a letter was sent to the Veteran that set forth the 
provisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Another VCAA letter regarding the bladder disability was sent 
in October 2007.  In May 2007, a final VCAA letter was sent 
to the Veteran regarding both of the increased evaluation 
claims.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board has considered the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims, as are both of the Veteran's claims.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a September 2008 supplemental statement of the 
case issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in December 2002, November 2007, April 2008 and May 2008.  
The Board further finds that the RO complied with its May 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Urolithiasis/Bladder Outlet Obstruction

The urolithiasis/bladder outlet obstruction, status post 
cystoscopy, ureteral stenting, and shock wave lithotripsy 
(bladder disability) is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2008).  Under this code, nephrolithiasis warrants a 30 
percent rating when there is evidence of recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy, (2) drug therapy, (3) invasive or non-invasive 
procedures more than two times a year.  For an increased 
evaluation, there must be evidence of genitourinary 
dysfunction, such as renal dysfunction, voiding dysfunction, 
urinary frequency, obstructed voiding and urinary tract 
infection.  See 38 C.F.R. § 4.115a.  The Board notes the RO 
has also rated the Veteran's disability under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7510 for ureterolithiasis.  The 
criteria for rating these disabilities are identical.  
Therefore, the Veteran is not prejudiced by rating his 
disability under either of these diagnostic codes.  

In a July 2005 VA Compensation and Pension Examination, the 
examiner found that the Veteran had some renal dysfunction or 
renal failure.  He had urinary frequency every 2 to 3 hours, 
nocturia with 3 voidings per night and frequent urgency.  He 
also had hesitancy, dysuria, retention and weak stream.  He 
had frequent dribbling, occasional discharge, hematuria, 
straining and renal colic.  He also had leaking, but 
absorbent material was not required.  There was no history of 
urinary tract infections.  He had obstructed voiding which 
required dilations.  

In a November 2007 VA General Medical Examination there was 
no evidence of renal or voiding dysfunction.  In the May 2008 
VA Compensation and Pension Examination, the examiner 
examined the Veteran and reviewed his medical history.  The 
examiner found that the severity of the service connected 
nephrolithiasis disability was minimal and the Veteran did 
not have a current active stone disease.  The examiner also 
found that there was no renal dysfunction due to the service 
connected disability.  

The competent medical evidence does not show that an 
increased evaluation is warranted.  The highest evaluation 
for nephrolithiasis or ureterolithiasis is 30 percent.  As 
the Veteran is already rated as 30 percent disabling, an 
increased evaluation is not possible under 38 C.F.R. 
§ 4.115b.  

The Board also finds that the Veteran is not entitled to an 
increased evaluation for renal dysfunction because he did not 
have constant albynunuria or definite decrease in kidney 
function.  He is also not entitled to an increase evaluation 
for voiding dysfunction or urinary frequency because he did 
not require absorbent materials, daytime voiding intervals of 
less than an hour or awakening to void five or more times at 
night.  See 38 C.F.R. § 4.115a.  The Veteran's disability was 
not so severe as to warrant and increase evaluation for renal 
dysfunction, voiding dysfunction, urinary frequency 
obstructive voiding or urinary infection under 38 C.F.R. 
§ 4.115a.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The May 2008 
examiner noted that the Veteran was retired and his 
disability did not affect his usual daily activities.  The 
November 2007 examiner also found that the Veteran was not 
unemployable for physical or sedentary employment due to his 
bladder disability.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

Right Great Toe

The degenerative joint disease, metatarsophalangeal joint and 
interphalangeal joint, right great toe (right toe disability) 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5284 (2008).  See 38 
C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned, the additional code is shown after the 
hyphen).  

The rating criteria for evaluating traumatic arthritis is set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008). The 20 and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  See Id., Note (1).

The only possible increased rating under Diagnostic Code 5010 
is for the x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Under 38 C.F.R. § 4.45(f) 
multiple involvements of the interphalangeal joints are 
considered groups of minor joints, ratable on a parity with 
major joints.  

Under 38 C.F.R. § 4.72, Diagnostic Code 5284, a 10 percent 
rating is assigned for a moderate foot injury, a 20 percent 
rating is assigned for a moderately severe foot injury and a 
30 percent rating is assigned for severe foot injuries.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

In a December 2002 VA Compensation and Pension Examination, 
the examiner found no gross deformity of the right foot.  
There was mild swelling noted over the interphalangeal joint 
and slight tenderness upon palpation.  There was limited 
range of motion of the interphalangeal joint with extension 
at 0 degrees and flexion to 20 degrees.  Passive movement 
produced discomfort.  

The April 2008 VA Compensation and Pension Examination shows 
that the Veteran had pain and stiffness while standing, 
walking and at rest.  He had tenderness and weakness.  He 
also had lack of endurance while standing and walking.  There 
were no flare-ups and he was able to stand for 15-30 minutes 
and walk one-quarter mile.  He did not need assistive 
devices.  The examiner observed objective complaints of 
painful motion, swelling, tenderness and weakness.  The great 
toe was rotated about 10 degrees bilaterally, it was 
neutrally aligned at rest.  There was active dorsifliexion of 
10 degrees right and 50 degrees left.  There was active 
plantar flexion 0 degrees right and 30 degrees left.  There 
was also edema, venous stasis and possible atrophy.  There 
was extension at rest of the small toes right foot at the 
joint and mild intrinsic weakness.  X-rays revealed mild 
degenerative changes of the first metatarsophalangeal joint 
and interphalangeal joint of the great toe.  The examiner 
concluded that the was no effect on feeding, bathing, 
dressing, toileting or grooming; mild effect on traveling and 
driving; moderate effect on chores, shopping, exercise, and 
recreation; and moderate to severe effect on sports.  

In this case, the objective evidence of record does not show 
that the Veteran has incapacitating episodes because of his 
right toe disability, as such, a 20 percent evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Furthermore, the objective medical evidence of record shows 
that the right toe disability is moderately disabling.  The 
VA examiner noted that the majority of the Veteran's daily 
activities were moderately impacted by the right toe 
disability.  Additionally, x-ray evidence showed mild 
degenerative changes in the right toe.  The Board 
acknowledges the decreased range of motion in the toe, 
however, the impact of the limitation in motion was not so 
severe as to warrant and increased evaluation.  The 
disability picture more closely approximated a moderate 
disability which warranted a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
was employed as a driver.  The April 2008 examiner found that 
the Veteran had limitations on physical employment and had to 
be assigned different duties in his employment because he had 
trouble pushing a gas pedal.  He was not limited in sedentary 
employment.  He retired in 2007 due to liver disease.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


ORDER

An increased evaluation for urolithiasis/bladder outlet 
obstruction, status post cystoscopy, ureteral stenting, and 
shock wave lithotripsy currently evaluated 30 percent 
disabling is denied.  

An increased evaluation for degenerative joint disease, 
metatarsophalangeal joint and interphalangeal joint, right 
great toe, currently 10 percent disabling is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


